FILED
                                                                    Jun 11 2018, 8:57 am

                                                                        CLERK
                                                                    Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT
Dorothy Ferguson
Anderson, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Erica Manis,                                               June 11, 2018
Appellant-Petitioner                                       Court of Appeals Case No.
                                                           18A-GU-96
        v.                                                 Appeal from the Madison Circuit
                                                           Court
Trista McNabb,                                             The Honorable Thomas Newman,
Appellee-Respondent                                        Jr., Judge
                                                           The Honorable Christopher A.
                                                           Cage, Master Commissioner
                                                           Trial Court Cause No.
                                                           48C03-1512-GU-593



Baker, Judge.




Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018                             Page 1 of 19
[1]   Erica Manis (Mother) appeals the trial court’s denial of her petition to terminate

      Trista McNabb’s (Guardian) guardianship of her child, J.F. (Child), and its

      denial of her request for parenting time. She argues that the trial court erred by

      denying her petition to terminate the guardianship because the evidence

      showed that she was able to care for Child and that the trial court erred by

      concluding that it lacked authority to order parenting time for Mother. Finding

      that the trial court did not err by denying Mother’s petition to terminate the

      guardianship, but that the trial court erred by refusing to consider Mother’s

      request for parenting time, we affirm in part, reverse in part, and remand for

      further proceedings.


                                                       Facts
[2]   Child was born in 2012. On December 14, 2015, Guardian filed a petition for

      appointment of a guardian for Child.1 A hearing took place on January 5,

      2016, and the following day, the trial court appointed Guardian as Child’s

      temporary guardian. On February 3, 2016, Mother filed a motion to terminate

      the temporary guardianship and a motion requesting parenting time. On

      February 26, 2016, Guardian filed a motion to extend the temporary

      guardianship. On March 10, 2016, the trial court ordered the temporary

      guardianship extended.




      1
       The record does not reveal what prompted Guardian to file her petition or the substance of any pleadings or
      hearings regarding the appointment of a temporary, and later, a permanent, guardian.

      Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018                                 Page 2 of 19
[3]   Hearings took place on June 7 and 24, 2016, and July 21, 2016. On July 25,

      2016, Mother was charged with unlawful possession or use of a legend drug,

      possession of a controlled substance, and possession of paraphernalia. On

      August 17, 2016, the trial court appointed Guardian as Child’s permanent

      guardian. The trial court did not order parenting time for Mother, instead

      “leaving that issue to the discretion of the Guardian to act in the best interests

      of the minor child in maintaining meaningful contact with all family.”

      Appellant’s App. Vol. II p. 110.


[4]   On March 6, 2017, Mother pleaded guilty to unlawful possession or use of a

      legend drug, and the other charges were dismissed. Mother was placed on

      probation and ordered to participate in random drug screens and treatment at a

      substance abuse rehabilitation center. On May 3, 2017, Mother filed a petition

      to terminate the guardianship, arguing that her condition had improved such

      that she could care and provide for Child, or in the alternative, requesting

      parenting time with Child. On May 11, 2017, the trial court denied Mother’s

      request for parenting time, stating that no statutory or other authority existed

      under which the trial court could order parenting time during the guardianship

      proceeding.


[5]   On May 10 and July 26, 2017, Guardian filed motions to dismiss Mother’s

      petition to terminate guardianship. The trial court denied both of Guardian’s

      motions. On August 18, 2017, Guardian filed a motion to establish child

      support. A hearing on Mother’s petition to terminate guardianship and

      Guardian’s motion to establish child support took place on October 12, 2017.

      Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018            Page 3 of 19
On December 20, 2017, the trial court denied Mother’s petition and granted

Guardian’s, making the following findings of fact and conclusions of law:


        6. That after this Court imposed its original guardianship order,
        the Mother went inpatient at several facilities . . . . During her
        stay at [one facility] mother was alleged to have made threats of
        harm about the guardian. As such, the guardian, Trista McNabb
        obtained a protected order against mother.


                                                  ***


        8. Mother continues to reside with her grandparents who furnish
        her with everything she needs financially.


        9. Mother testified that she hasn’t worked in nearly two years
        but did recently try to work at Pizza King but quit that
        employment after only one-half day.


        10. Mother has been in multiple car [collisions] in recent years,
        the most recent of which involved another car that was provided
        by her grandmother when she rear-ended another driver on
        August 31, 2017. In the two years prior, she had totaled two
        other cars through her own fault.


        11. Mother currently is unemployed due to a broken leg which
        she received in a recent car accident, but has a pending
        application for Social Security benefits.


        12. Jeannie Manis, grandmother of Mother, admitted that
        Mother had used her credit card without authorization. She
        admitted she had made Mother leave the house in fall of 2016
        because she was being “disrespectful”. When furnished with
        copies of electronic communications that Guardian argued was
        evidence of Mother was still engaging [sic] in drug seeking
Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018             Page 4 of 19
        behavior, grandmother acknowledged that this was also another
        reason that Mother had been asked to leave.


        13. Witness Lexi Manis recalled a similar incident where
        Mother had been asked to leave her grandmother’s home again
        in summer of 2017, which lasted for only a short time.


                                                  ***


        18. Mother continues to maintain that she does not have a drug
        problem and maintains that she has not abused drugs in over two
        years. She claimed she had not “actively used” since before
        [Child] was born.


        19. Mother testified that she attends treatment [at the substance
        abuse rehabilitation center through] individual counseling and a
        psychiatrist. Mother testified that she also attends Narcotics
        Anonymous and a local church.


        20. There was evidence presented that as a result of mother’s
        treatment . . . she has seen a psychiatrist that has adjusted her
        medication. Mother’s medication was adjusted in the summer of
        2017. Such an adjustment has had a positive impact on mother.


        21. Mother provided mental health records showing five visits
        she had . . . between August 4, 2016, and April 11, 2017. These
        records are inconclusive to show progress is being made, as they
        fail to show regular appointments. The records indicate that
        [Mother] was not compliant with recommendations that were
        made.


        22. The evidence is clear that Mother now has a better support
        network in place, than at the time of the imposition of the
        guardianship.

Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018             Page 5 of 19
           23. Family and friends have seen a change in mother’s behaviors
           and attitudes over the past six months. Mother regularly watches
           her friend’s grandchildren for long periods of time without issue.


           24. The mother sets and manages her own probation, mental
           health and medical appointments.


           25. Family members assist Mother to travel to her various
           appointments.


           26. Mother has not had any contact with her son since the
           summer of 2016. At the time that [she] initially consented to the
           guardianship,[2] Mother believed that her contact with her child
           would continue once permanent guardianship was granted.


           27. It is also clear that at the time of the imposition of the
           permanent guardianship, Mother opposed it vigorously; aware
           that visitation would not be an issue that the Court would enter
           in the event of the imposition of the guardianship.


                                                    ***


                                    CONCLUSIONS OF LAW


                                                    ***


           2. The Court has taken in the well-being and best interests of the
           child in making its decision. It is the Court’s conclusion that it is




2
    The record does not reveal if or when Mother consented to the guardianship.


Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018                   Page 6 of 19
        in the best interests of the child that the guardianship continue
        and DENIES Mother’s request to terminate it herein.


        3. The Court concludes that the guardian is entitled to an order
        of child support in the sum of $51.00 per week. . . .


                                                  ***


        6. The limited mental records Mother submitted to the court
        were some months old, did not show that she was compliant
        with recommendations, and did not demonstrate or indicate her
        to be a fit parent to the extent that the Court was convinced that
        the need for the guardianship was no longer present; or that
        dismissing the guardianship would be in the best interests of the
        child.


        7. Mother expressed belief that at the time of the imposition of
        the original guardianship, she did not have a mental health
        problem or substance abuse problem, instead believing [Child]
        was taken from her because she didn’t have a job.


        8. Mother’s subsequent arrest, [and] lack of acceptance of her
        history of drug abuse have limited the progress which she has
        been able to make toward establishing independence despite the
        undoubted improvements that have been witnessed by family and
        friends.


        9. The Court concludes that her claimed her [sic] “threat to harm
        the guardian” were not credible threats against the guardian
        when viewed in context of the evidence presented. When taken
        in context, they were generalized statements that do not and
        should not prevent her from having contact with the minor child
        herein.



Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018              Page 7 of 19
               10. The Court concludes that Guardian shall take all steps
               necessary to remove the child from being a protected party so as
               to permit contact or visitation. While the Court has no discretion
               in this cause to [] direct that Guardian seek to dismiss or the
               current protective order as it appl[ies] to herself; the Court would
               consider that factor in the future as to whether the current
               guardian is the best person suited to be guardian in the future.


               11. As to parenting time/visitation with the child, the Court has
               long expressed its belief that it lacks authority in a Guardianship
               to order a parenting time/visitation schedule; the continued lack
               of contact with mother is a factor that the Court will consider the
               allowance or denial of that contact in the future in reviewing the
               continuing appropriateness of Guardian to serve in that capacity.


      Appealed Order p. 3-7. Mother now appeals.3


                                       Discussion and Decision
[6]   Mother raises three issues on appeal, which we consolidate and restate as: 1)

      whether the trial court erred by denying her petition to terminate guardianship,

      and 2) whether the trial court erred by concluding that it lacked authority to

      consider and determine parenting time for Mother.




      3
        Guardian has not filed an appellate brief in this case. Accordingly, we may reverse if Mother presents a
      prima facie case of error. In re Riddle, 946 N.E.2d 61, 70 (Ind. Ct. App. 2011). “Prima facie error is error at
      first sight, on first appearance, or on the face of it.” Sand Creek Country Club, Ltd. v. CSO Architects, Inc., 582
N.E.2d 872, 876 (Ind. Ct. App. 1991) (internal quotation marks and citation omitted).

      Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018                                         Page 8 of 19
                       I. Petition to Terminate Guardianship
[7]   Mother argues that the trial court erred by denying her petition to terminate

      guardianship. Specifically, Mother argues that the evidence showed that she

      was able to care for Child and that Guardian failed to present any evidence to

      the contrary. Mother also contends that the evidence did not support the trial

      court’s findings of fact or conclusions of law.


[8]   Indiana Code section 29-3-12-1(c)(4) provides that the trial court may terminate

      any guardianship when the guardianship is no longer necessary. “All findings

      and orders of the trial court in guardianship proceedings are within its

      discretion.” In re Guardianship of Hollenga, 852 N.E.2d 933, 936 (Ind. Ct. App.

      2006) (citing I.C. § 29-3-2-4(a)). We review custody decisions for error, with a

      “preference for granting latitude and deference to our trial judges in family law

      matters.” Matter of Guardianship of I.R., 77 N.E.3d 810, 813 (Ind. Ct. App.

      2017). In determining whether the trial court erred, we review the court’s

      findings and conclusions, which we may not set aside unless they are clearly

      erroneous. Id. We will consider the evidence most favorable to the judgment

      with all reasonable inferences drawn in favor of the judgment, and we will not

      reweigh the evidence nor will we reassess the credibility of witnesses. Id.


[9]   Pursuant to Indiana Code section 31-14-13-6, child custody may not be

      modified unless the modification is in the best interests of the child and there is

      a substantial change in one or more of the factors that the court may consider




      Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018            Page 9 of 19
       under section 31-14-13-2.4 In re Guardianship of L.R.T., 979 N.E.2d 688, 690

       (Ind. Ct. App. 2012). When a parent initiates an action to reobtain custody of a

       child who has been in the custody of another, the burden of proof does not shift

       to the parent, but instead is on the third party. Matter of Guardianship of I.R., 77
N.E.3d at 813. There is a strong presumption that a child’s interests are best

       served by placement with the natural parent. Id. A parent’s burden to show a

       modification of custody is justified is “minimal,” and after meeting “this

       ‘minimal’ burden of persuasion to terminate the guardianship, the third party

       has the burden to prove by clear and convincing evidence that the child’s best

       interests are substantially and significantly served by placement with another.”

       Id. (internal quotation marks and citation omitted).


[10]   Mother argues that the trial court erred by finding that it was in Child’s best

       interest for the guardianship to continue in light of four findings of fact that the

       trial court made: that Mother’s medication had helped her, that Mother has a

       support network in place, that family and friends have seen a change in Mother

       and that Mother watches her friend’s grandchildren, and that Mother manages

       her own appointments.




       4
        Relevant factors include (1) the age and sex of the child, (2) the wishes of the child’s parents, (3) the wishes
       of the child, (4) the interaction and interrelationship of the child with the child’s parents, siblings, and any
       other person who may significantly affect the child’s best interest, (5) the child’s adjustment to home, school,
       and community, (6) the mental and physical health of all individuals involved, (7) evidence of a pattern of
       domestic or family violence by either parent, and (8) evidence that the child has been cared for by a de facto
       custodian.

       Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018                                     Page 10 of 19
[11]   Initially, we note that Mother provided an incomplete record that does not

       include Guardian’s petitions for temporary and permanent guardianship. Thus,

       we do not know what prompted Guardian to file her petitions, and we are

       unable to compare Mother’s situation at the time of the October 12, 2017,

       hearing to her situation when the guardianship was ordered. As a result, we are

       unable to discern whether there was a substantial change in one or more of the

       factors that a trial court considers for modification of child custody. In

       addition, Mother’s argument regarding these four findings of fact is a request

       that we reweigh the evidence and reassess the credibility of the witnesses—an

       invitation which we decline.


[12]   During the hearing, testimony was elicited that Mother lives with her

       grandparents, is financially dependent on them for her needs, and would be

       financially dependent on them for Child’s needs; that Mother’s grandmother

       had asked her twice to leave their home for being disrespectful, for using her

       grandmother’s credit cards without permission, and for using drugs; that

       Mother has been unemployed for nearly two years and that her most recent

       attempt at working ended after one-half day; and that Mother is responsible for

       three recent car accidents, two of which resulted in totaled cars. In other

       words, the evidence showed that Mother’s living situation was not completely

       stable; that Mother was not working on becoming self-sufficient; and that

       Mother was either unable or unwilling to make safe decisions for herself.

       Guardian met her burden to prove by clear and convincing evidence that




       Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018          Page 11 of 19
       Child’s best interests are substantially and significantly served by placement

       away from Mother.


[13]   Mother also challenges three of the trial court’s findings of fact and conclusions

       of law. First, she challenges the trial court’s finding of fact that she has not had

       any contact with Child since summer of 2016, arguing that the lack of contact

       between Mother and Child cannot be attributed to Mother. The record

       supports this finding, and we note that the trial court did not attribute it to

       Mother nor did it base its conclusion on this finding. Instead, the trial court

       implicitly acknowledged Guardian’s role in keeping Mother from Child,

       concluding that Mother’s threat to Guardian was not credible and should not

       prevent her from having contact with Child and that Guardian should act to

       remove Child from being a protected party under the protective order.


[14]   Mother also challenges the trial court’s conclusion that “Mother expressed

       belief that at the time of the imposition of the original guardianship, she did not

       have a mental health problem or substance abuse problem, instead believing

       [Child] was taken from her because she didn’t have a job.” Appealed Order p.

       6. Mother argues that this conclusion is an error because she believed that the

       guardianship was ordered based on her substance abuse issues and recent arrest.

       During cross-examination, Guardian’s counsel asked Mother about a mental

       health record from March 2, 2017, that reported that Mother presented

       symptoms of substance abuse and appeared to be impaired; Mother denied that

       she had been abusing substances or impaired at that time. Guardian’s counsel

       also asked about a mental health record from September 21, 2016, that stated

       Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018            Page 12 of 19
       that Mother had arrived at the treatment center acting suspicious and odd and

       had admitted herself. Mother denied admitting herself for treatment or that she

       had acted suspicious or odd. This testimony supports the trial court’s

       conclusion that Mother believed that she did not have mental health or

       substance abuse problems.


[15]   As to the trial court’s conclusion that Mother believed Child was placed under a

       guardianship because she was unemployed, we agree with Mother that the

       record does not support this conclusion. However, Mother fails to show how

       she was prejudiced by this conclusion or how her belief about why the

       guardianship was ordered affects the outcome of this case. Therefore, Mother’s

       argument on this point is unavailing.


[16]   Finally, Mother contests the trial court’s conclusion that her “subsequent arrest,

       [and] lack of acceptance of her history of drug use have limited the progress

       which she has been able to make toward establishing independence despite the

       undoubted improvements that have been witnessed by family and friends.” Id.

       Mother argues that this conclusion is a contradiction that contrasts the findings

       of fact. We see no contradiction. The trial court recognized that although

       Mother had made some improvements in her life, she could have progressed

       even further in establishing self-sufficiency if she had taken responsibility for her

       actions and avoided another arrest and additional drug use. This conclusion is

       easily supported by the findings of fact, which recognized that Mother had

       taken some positive steps in her life but also continued to face real, and often

       self-imposed, obstacles.

       Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018           Page 13 of 19
[17]   In sum, the trial court did not err by denying Mother’s petition or in its findings

       of fact and conclusions of law.


                                             II. Parenting Time
[18]   Mother next argues that the trial court erred by concluding that it lacked

       statutory or other authority to determine parenting time for Mother.


[19]   The issue of whether a trial court has statutory or other authority to determine

       and order parenting time for a parent whose child is placed with a guardian is a

       matter of first impression.5 While no statute explicitly grants trial courts this

       authority in guardianship proceedings, no statute precludes it, either. And

       because our General Assembly has clearly intended for noncustodial parents to

       have parenting time unless it would endanger or impair the physical or mental

       health of the child, we find that a trial court has the authority to determine and

       order parenting time for a parent whose child is placed with a guardian.


[20]   The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. Bester v.

       Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). Our

       society considers the parent-child relationship to be “one of the most valued

       relationships.” Id. (internal quotation marks and citation omitted). The liberty



       5
         Nonetheless, trial courts have awarded parenting time in this situation. See, e.g., In re B.J.N., 19 N.E.3d 765,
       769-70 (Ind. Ct. App. 2014) (discussing restriction of parenting time and requirement that it be supervised for
       father whose child was placed with a guardian); see also In re Guardianship of A.L.C., 902 N.E.2d 343, 355-58
       (Ind. Ct. App. 2009) (trial court determined that father should have parenting time with child who was
       placed with a guardian because it was in child’s best interests).

       Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018                                     Page 14 of 19
       interest “‘of parents in the care, custody, and control of their children . . . is

       perhaps the oldest of the fundamental liberty interests recognized by this

       Court.’” Perkinson v. Perkinson, 989 N.E.2d 758, 761 (Ind. 2013) (quoting Troxel

       v. Granville, 530 U.S. 57, 65 (2000)). “‘It is cardinal with us that the custody,

       care and nurture of the child reside first in the parents, whose primary function

       and freedom include preparation for obligations the state can neither supply nor

       hinder.’” Id. (quoting Prince v. Massachusetts, 321 U.S. 158, 166 (1944)). Our

       society reflects “‘a strong tradition of parental concern for the nurture and

       upbringing of their children. This primary role of the parents in the upbringing

       of their children is now established beyond debate as an enduring American

       tradition.’” Id. (quoting Wisconsin v. Yoder, 406 U.S. 205, 232 (1972)).


[21]   Our Supreme Court explained that “‘Indiana has long recognized that the right

       of parents to visit their children is a precious privilege that should be enjoyed by

       noncustodial parents,’” and thus a noncustodial parent is “‘generally entitled to

       reasonable visitation rights.’” Id. at 762 (quoting Duncan v. Duncan, 843 N.E.2d
966, 969 (Ind. Ct. App. 2006)). Indiana Code section 31-17-4-2 provides that

       parenting time rights shall not be restricted unless there is a finding “that the

       parenting time might endanger the child’s physical health or significantly

       impair the child’s emotional development.” Our appellate courts have

       interpreted this statute to require evidence establishing that visitation would

       endanger or impair the physical or mental health of the child. Perkinson, 989
N.E.2d at 763. A trial court is empowered to specify and enforce the visitation

       rights of the noncustodial parent pursuant to Indiana Code. Id. at 762.


       Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018             Page 15 of 19
[22]   The preamble to the Indiana Parenting Time Guidelines states that the

       Guidelines “are based on the premise that it is usually in a child’s best interest

       to have frequent, meaningful and continuing contact with each parent.” The

       Guidelines further provide that “[a] child has the right both to support and

       parenting time . . . .” Ind. Parenting Time Guidelines § I(E)(5). Indiana has a

       “legislatively-expressed presumption in favor of parenting time with the

       noncustodial parent.” Perkinson, 989 N.E.2d at 764. “[N]ot only does a

       noncustodial parent have a presumed right of parenting time, but the child has

       the correlative right to receive parenting time from the noncustodial parent

       because it is presumed to be in the child’s best interest.” Id. “Extraordinary

       circumstances must exist to deny parenting time to a parent, which necessarily

       denies the same to the child.” Id. at 765.


[23]   Thus, our General Assembly clearly intended for parents to have parenting

       time, barring exceptional circumstances, when the parent and child do not live

       together. Despite the lack of a statute explicitly addressing parenting time for a

       parent whose child has been placed with a guardian, parenting time for such a

       parent is indisputably within the realm of what our General Assembly

       envisioned when considering the rights of a parent and the best interests of the

       child. A trial court that orders parenting time for such a parent is, therefore,

       effecting the legislature’s intent. Accordingly, we hold that a trial court has the

       authority to determine whether parenting time is warranted and order

       reasonable parenting time for a parent whose child is placed with a guardian.

       In so doing, a trial court must balance a parent’s right to visit his or her child


       Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018            Page 16 of 19
       with the best interests of the child. And in ordering parenting time in these

       cases, it would be best practice for a trial court “to make specific findings to

       support its parenting time order.” Perkinson, 989 N.E.2d at 765.


[24]   Here, Mother has clearly expressed a desire to be part of Child’s life. At the

       time of the October 12, 2017, hearing, she had not seen Child since July 2016.

       Regarding Mother’s request for parenting time, the trial court simply accepted

       Guardian’s opinion as to whether Mother should be able to see Child.6 And in

       its order, the trial court ordered Guardian to “take all steps necessary to remove

       the child from being a protected party so as to permit contact or visitation” and

       stated that it would consider “the continued lack of contact with mother” when

       reviewing the continuing appropriateness of Guardian to serve as the guardian

       in the future. Appealed Order p. 6-7. In other words, the trial court allowed a

       partial third party to decide whether and how much Mother should be able to

       enjoy her constitutionally-protected “‘precious privilege’” and right to visit her

       child. Perkinson, 989 N.E.2d at 762 (quoting Duncan, 843 N.E.2d at 969)).


[25]   We find that the trial court erred. First, for the reasons discussed above, we

       find that the trial court erred by not considering Mother’s request for parenting

       time or determining whether and how much parenting time was appropriate.

       Second, we find that the trial court erred by deferring to Guardian’s judgment




       6
         During the hearing, the trial court asked Guardian under what circumstances she thought it would be
       appropriate for Mother and Child to visit; Guardian’s counsel then asked Guardian what Mother would need
       to do to obtain visitation or terminate the guardianship.

       Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018                            Page 17 of 19
       about Mother’s parenting time. We simply do not understand why the trial

       court would defer to Guardian, a person with a subjective perspective and

       invested stake in the matter, about Mother’s constitutionally-protected right to

       see her son. Guardian, having disregarded Mother’s position as Child’s mother

       and Mother’s wishes to see Child, had already prevented Mother from seeing

       Child for well over a year for a reason that the trial court concluded was

       unfounded. And still the trial court left future parenting time to Guardian’s

       discretion, thereby potentially further depriving Mother and Child of time

       together and an opportunity to develop a meaningful relationship and bond.


[26]   We cannot state strongly enough that a trial court should not allow a third party

       alone to determine a parent’s parenting time with his or her child during

       guardianship proceedings. If parties cannot agree on their own to a plan that is

       in the best interests of the child, then the trial court must take an active role in

       developing one. See Ind. Parenting Time Guidelines § II(A) (“When the parties

       cannot reach an agreement on a parenting plan, the specific provisions which

       follow are designed to assist parents and the court in the development of a

       parenting plan. They represent the minimum recommended time a parent

       should have to maintain frequent, meaningful, and continuing contact with a

       child”) (emphasis added). We reverse the trial court’s order that it cannot

       determine parenting time for Mother and remand for further proceedings

       consistent with this opinion.




       Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018             Page 18 of 19
[27]   The judgment of the trial court is affirmed in part, reversed in part, and

       remanded for further proceedings.


       Kirsch, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Opinion 18A-GU-96 | June 11, 2018          Page 19 of 19